Exhibit 10.4

 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE

 

INVERNESS MEDICAL INNOVATIONS, INC.
2001 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

 

Number of Option Shares:

 

Option Exercise Price Per Share:

 

Grant Date:

 

Expiration Date:

 

 

Pursuant to the Inverness Medical Innovations, Inc. 2001 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Inverness
Medical Innovations, Inc. (the “Company”) hereby grants to the Optionee named
above, who is a member of the Board of Directors of the Company (a “Director”)
but is not an employee of the Company, an option (the “Stock Option”) to
purchase, on or prior to the Expiration Date specified above, all or part of the
number of Option Shares of Common Stock, par value $0.001 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan.

 


1.                                       EXERCISABILITY SCHEDULE.  NO PORTION OF
THIS STOCK OPTION MAY BE EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME
EXERCISABLE.  EXCEPT AS SET FORTH BELOW, AND SUBJECT TO THE DISCRETION OF THE
ADMINISTRATOR (AS DEFINED IN SECTION 2 OF THE PLAN) TO ACCELERATE THE
EXERCISABILITY SCHEDULE HEREUNDER, THIS STOCK OPTION SHALL BECOME EXERCISABLE
WITH RESPECT TO THE FOLLOWING NUMBER OF OPTION SHARES ON THE DATES INDICATED, SO
LONG AS THE OPTIONEE REMAINS A DIRECTOR OF THE COMPANY:


 

Exercisability
Date

 

Number of
Option Shares First
Becoming Exercisable

 

Total Number of
Option Shares
Exercisable

 

 

 

 

 

 

 

 

 

(     

)%

(     

)%

 

 

 

 

 

 

 

 

(     

)%

(     

)%

 

 

 

 

 

 

 

 

(     

)%

(100

)%

 

1

--------------------------------------------------------------------------------


 

In the event of the termination of the Optionee’s service as a Director because
of death, this Stock Option shall become immediately exercisable in full,
whether or not otherwise exercisable at such time.  Once exercisable, this Stock
Option shall continue to be exercisable at any time or times prior to the close
of business on the Expiration Date, subject to the provisions hereof and of the
Plan.

 


2.                                       MANNER OF EXERCISE.


 


(A)                                  THE OPTIONEE MAY EXERCISE THIS OPTION ONLY
IN THE FOLLOWING MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE
OF THIS OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE ADMINISTRATOR OF HIS
OR HER ELECTION TO PURCHASE SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE
TIME OF SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO
BE PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and are not then subject to restrictions under any
Company plan; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) a combination of (i), (ii) and
(iii) above.  Payment instruments will be received subject to collection.

 

The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of Options under the Plan and any subsequent
resale of the shares of Stock will be in compliance with applicable laws and
regulations.  In the event the Optionee chooses to pay the purchase price by
previously-owned shares of Stock through the attestation method, the number of
shares of Stock transferred to the Optionee upon the exercise of the Option
shall be net of the Shares attested to.

 


(B)                                 CERTIFICATES FOR SHARES OF STOCK PURCHASED
UPON EXERCISE OF THIS STOCK OPTION SHALL BE ISSUED AND DELIVERED TO THE OPTIONEE
UPON COMPLIANCE TO THE SATISFACTION OF THE ADMINISTRATOR WITH ALL REQUIREMENTS
UNDER APPLICABLE LAWS OR REGULATIONS IN CONNECTION WITH SUCH ISSUANCE AND WITH
THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF THE ADMINISTRATOR
AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE OPTIONEE.  THE OPTIONEE
SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY OF THE RIGHTS OF A
HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS STOCK OPTION UNLESS
AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED PURSUANT TO THE TERMS
HEREOF, THE COMPANY SHALL HAVE ISSUED AND DELIVERED THE SHARES TO THE OPTIONEE,
AND THE OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS THE STOCKHOLDER OF

 

--------------------------------------------------------------------------------


 


RECORD ON THE BOOKS OF THE COMPANY.  THEREUPON, THE OPTIONEE SHALL HAVE FULL
VOTING, DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO SUCH SHARES OF
STOCK.


 


(C)                                  THE MINIMUM NUMBER OF SHARES WITH RESPECT
TO WHICH THIS STOCK OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 10 SHARES,
UNLESS THE NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING
EXERCISED IS THE TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK
OPTION AT THE TIME.


 


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREOF
OR OF THE PLAN, NO PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION DATE HEREOF.


 


3.                                       TERMINATION OF SERVICE TO THE COMPANY.
IF THE OPTIONEE CEASES TO PROVIDE SERVICES TO THE COMPANY AS A DIRECTOR OR AN
EMPLOYEE, THE PERIOD WITHIN WHICH TO EXERCISE THE STOCK OPTION MAY BE SUBJECT TO
EARLIER TERMINATION AS SET FORTH BELOW.


 


(A)                                  TERMINATION FOR CAUSE.  IF THE OPTIONEE
CEASES TO BE A DIRECTOR OR EMPLOYEE FOR CAUSE, ANY STOCK OPTION HELD BY THE
OPTIONEE SHALL IMMEDIATELY TERMINATE AND BE OF NO FURTHER FORCE AND EFFECT.  FOR
PURPOSES HEREOF, “CAUSE” SHALL MEAN: (I) ANY MATERIAL BREACH BY THE OPTIONEE OF
ANY AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY; (II) THE CONVICTION OF OR
PLEA OF NOLO CONTENDERE BY THE OPTIONEE TO A FELONY OR A CRIME INVOLVING MORAL
TURPITUDE; OR (III) ANY MATERIAL MISCONDUCT OR WILLFUL AND DELIBERATE
NON-PERFORMANCE (OTHER THAN BY REASON OF DISABILITY) BY THE OPTIONEE OF THE
OPTIONEE’S DUTIES TO THE COMPANY.


 


(B)                                 TERMINATION BY REASON OF DEATH.  IF THE
OPTIONEE CEASES TO BE A DIRECTOR OR EMPLOYEE BY REASON OF DEATH, ANY STOCK
OPTION GRANTED TO THE OPTIONEE AS A DIRECTOR AND HELD BY THE OPTIONEE AT THE
DATE OF DEATH MAY BE EXERCISED BY HIS OR HER LEGAL REPRESENTATIVE OR LEGATEE FOR
A PERIOD OF TWELVE MONTHS FROM THE DATE OF DEATH OR UNTIL THE EXPIRATION DATE,
IF EARLIER.


 


(C)                                  OTHER TERMINATION.  IF THE OPTIONEE CEASES
TO BE A DIRECTOR OR EMPLOYEE FOR ANY REASON OTHER THAN CAUSE OR DEATH, ANY STOCK
OPTION GRANTED TO THE OPTIONEE AS A DIRECTOR AND HELD BY THE OPTIONEE ON THE
DATE OF TERMINATION OR SERVICE MAY BE EXERCISED FOR A PERIOD OF SIX MONTHS FROM
THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER; PROVIDED THAT
IF THE OPTIONEE CEASES TO BE A DIRECTOR OR EMPLOYEE BY REASON OF VOLUNTARY
RETIREMENT (AS DETERMINED BY THE ADMINISTRATOR) AFTER THE AGE OF 58 THEN OPTIONS
EXERCISABLE ON THE DATE OF TERMINATION MAY BE EXERCISED FOR A PERIOD OF TWELVE
MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


4.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND
GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE PLAN.  CAPITALIZED TERMS IN THIS
AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT
MEANING IS SPECIFIED HEREIN.


 


5.                                       TRANSFERABILITY.  THIS AGREEMENT IS
PERSONAL TO THE OPTIONEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  THIS STOCK OPTION IS EXERCISABLE, DURING THE
OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE, AND THEREAFTER, ONLY BY THE
OPTIONEE’S LEGAL REPRESENTATIVE OR LEGATEE.  NOTWITHSTANDING THE FOREGOING, THIS
OPTION MAY BE TRANSFERRED TO MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY, TO
TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS, OR TO PARTNERSHIPS

 

--------------------------------------------------------------------------------


 


IN WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS UPON APPROVAL OF THE
ADMINISTRATOR FOLLOWING SUBMISSION OF A PETITION FOR SUCH TRANSFER FROM THE
OPTIONEE TO THE ADMINISTRATOR AND THE AGREEMENT OF THE PROPOSED TRANSFEREE TO BE
BOUND BY THE TERMS OF THE PLAN AND THIS AGREEMENT.


 


6.                                       MISCELLANEOUS.


 


(A)                                  NOTICE HEREUNDER SHALL BE GIVEN TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS, AND SHALL BE GIVEN TO THE OPTIONEE
AT THE ADDRESS SET FORTH BELOW, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE
PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)                                 THIS STOCK OPTION DOES NOT CONFER UPON THE
OPTIONEE ANY RIGHTS WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR
ANY SUBSIDIARY.


 

—Signature page follows—

 

--------------------------------------------------------------------------------


 

 

For:

INVERNESS MEDICAL
INNOVATIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------